DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species A: claim 30, drawn to the flexible elongate shaft assembly of claim 21 and a handle comprises three assemblies. 
	Species B: Claim 31, drawn to the flexible elongate shaft assembly of claim 21 and a handle comprises three assemblies, wherein the third assembly having a trigger mechanism.
	Species C: claim 32, drawn to the flexible elongate shaft assembly of claim 21 and a handle comprises four assemblies, wherein the third assembly comprised of a wheel mechanism and the fourth assembly comprised of a trigger mechanism.
Species D: claim 33, drawn to the flexible elongate shaft assembly of claim 21 and a handle comprises four assemblies, wherein the third assembly comprised of a rocker mechanism and the fourth assembly includes a plunger mechanism.
The group of inventions listed above do not relate a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack of same or corresponding special technical features for the following reasons:
The Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of a handle having at least three assemblies, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swaney et al., US20160346513A1 further in view of Slater et al., US5507297A. The combination of Swaney and Slater discloses a flexible elongate shaft assembly (Swaney’s flexible shaft assembly 10, Fig. 1A-B). Swaney does not explicitly disclose the handle as 40 (Fig. 7) to be used with actuation cables (660, Fig. 7)) including three assemblies, wherein the first assembly (Capture 1 below) is the handle portion that connects and holds the elongate shaft 22, the second assembly (Capture 1 below) and the third assembly (Capture 1 below), wherein the first assembly is connected to the second assembly via a first pin joint 678 (Capture 1) and the third assembly connected to the second assembly via a second pin joint (Fig. 7 and Capture 1, the second pin joint of Fig. 7 is equivalent to the pin joint 876 of Fig. 8a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swaney to include the three assemblies of the handle 740 as taught and suggested by Slater since the modification would have yielded predictable results, namely, a manner of controlling the end effector. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 21.
During a telephone conversation with Applicant’s Representative Wendy Slade on January 24, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claim 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Response to Amendment

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claims1-8, 12-17, 21-24, and 26-33 are objected to because of the following informalities: 1
Claim 1, lin. 9 and lin. 11, “the elongate flexible shaft assembly” should be amended to --the elongate flexible shaft 
Claim 2, lin. 2, “the elongate flexible shaft assembly” should be amended to --the elongate flexible shaft generally transverse notch segment--; lin. 12, “the predetermined termination position section—should be amended to –the predetermined termination position tube section--; lin. 19, “the elongate notch section” should be changed to –the elongated notch section--.
Claim 3, lin. 4, “an inner surface of the flexible outer strip” should be changed to --an inner surface of the flexible outer strip tube section--.
Claim 4, lin. 5 and lin. 13, “the first size” should be changed to --the first opening size--; lin. 6, “an end section of the distal end section” should be changed to –an end section of [[the]] a distal end section--; lin. 7-8, “the proximal end section” should be changed to –[[the]a proximal a range-of-motion of the joint--; lin. 15 “the flexible part of the joint” should be amended to –[[the]]a flexible part of the joint-- .
Claim 5, lin.2, “the joint” should be amended to --the at least one joint--.
Claim 6, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 7, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 8, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 12, lin. 2, “cut-out” should be amended to --a cut-out--; lin. 2-3, “the end of the transverse notch” should be amended to --[[the]]an end of the generally transverse notch segment--.
Claim 13, lin. 1-2, “the elongate flexible shaft assembly” should be amended to --the elongate flexible shaft  generally transverse notch--; lin. 10, “the opposed side” should be amended to --the opposed second side--; lin. 18, “the second side towards the first side of the toothed sections of the first and second contact-aid sections” should be amended to --[[the]]a second side towards [[the]]a first side of toothed contact-aid sections--; lin. 20, “the joint” should be amended to --the at least one joint--.
Claim 14, lin.2, “the joint” should be amended to --the at least one joint--.
Claim 15, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 16, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 17, lin. 4, “the force” should be amended to --[[the]]a force--.
Claim 21, lin. 2-3, “the proximal end section of the flexible elongate shaft assembly” should be amended to --[[the]]a proximal end section of the flexible shaft a distal end section of the flexible shaft the surgical tool --; lin. 9, “the  second cable--.
Claim 22, lin. 2, 4, 5-6, “the elongated notch segment” should be amended to --the elongated notch section--; lin. 4, “the two surfaces” should be amended to --[[the]] two surfaces--; lin. 5, “the notches range-of-motion” should be amended to –the notch’s range-of-motion--; lin. 7 and 9, “the elongated notch” should be amended to --the elongated notch section--; lin. 6-7, “the flexible outer strip” should be amended to --the flexible outer strip tube section--.
Claim 23, lin. 5, “the elongate notch” should be amended to --the elongated notch section--; lin. 5, “the width of the slit” should be amended to --[[the]]a width of the slit--; lin. 5, “the two edges” should be amended to --[[the]] two edges--; lin. 6, “the notches range-of-motion” should be amended to –the notch’s range-of-motion--.
Claim 24, lin. 4, lin. 6-7, and lin. 9, “the flexible outer strip” should be amended to --the flexible outer strip tube section--; lin. 4-5, “a predetermined length and width that extends” should be amended to -- a predetermined length and width that extend[[s]]--; lin. 6, “the edge” should be changed to --[[the]]an edge--; lin. 8, “the transverse notch” should be amended to –the generally transverse notch segment--.
Claim 26, lin. 2, 4, 5-6, “the elongated notch segment” should be amended to --the elongated notch section--; lin. 3, “the flexible elongate shaft assembly” should be amended to --the flexible shaft flexible shaft--; lin. 5, “ the distal section of the separated rigid tube member” should be amended to --[[the]]a distal section of the separated rigid tube member--; lin. 7 and 9, “the elongated notch” should be changed to --the elongated notch section--; lin. 7, “the internal section of the separate rigid tube member” should be amended to --[[the]]an internal section of the separate rigid tube member--.
section--; lin. 3, “and separate rigid tube” should be amended to –and the separate tube--; lin. 5, “the flexible outer strip” should be amended to –the flexible outer strip tube section--.
Claim 28, lin. 1-2, “the transverse notch segment” should be amended to –the generally transverse notch segment--; lin. 2, “the proximal portion” should be amended to --[[the]]a proximal portion--; lin. 3, “the elongate notch segment” should be amended to –the elongate notch section--; lin. 3, “the distal portion” should be amended to --[[the]]a distal portion--; lin. 5, “the internal section of the distal tube section and the flexible outer strip” should be amended to –[[the]] an internal section of the distal tube section and the flexible outer strip tube section--.
Claim 29, lin. 2, “the elongate notch segment” should be amended to –the elongate notch section--; lin. 2-3, “the transition zone” should be amended to --[[the]]a transition zone--; lin. 3, “ the generally transverse notch” should be amended to –the generally transverse notch segment--, lin. 3-4, “the generally elongate notch” should be amended to –the generally elongated notch section--. 
Claim 30, lin. 3, “the elongate shaft” should be amended to –the elongate flexible shaft--; lin. 9, “the tip flexible elongate shaft” should be amended to –[[the]]a tip of the flexible shaft--.
Claim 31, lin. 3, “the elongate shaft” should be amended to –the elongate flexible shaft--; and lin. 9, “the tip flexible elongate shaft” should be amended to –[[the]]a tip of the flexible shaft--.
Claim 32, lin. 3, “the elongate shaft” should be amended to –the elongate flexible shaft--; lin. 4-5, “the long axis of the elongate shaft” should be amended to –[[the]]a long axis of the elongate flexible shaft--; and lin. 12-13, “the tip flexible elongate shaft” should be amended to –[[the]]a tip of the flexible shaft--.
flexible shaft--; lin. 4-5, “the long axis of the elongate shaft allows rotation of the flexible elongate shaft” should be amended to –[[the]]a long axis of the elongate flexible shaft allows rotation of the an axis--; lin. 13-14, “the tip flexible elongate shaft” should be amended to –[[the]]a tip of the flexible shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaney et al., US20160346513A1, herein “Swaney”.
Re. claim 1, Swaney discloses a flexible elongate shaft assembly 10 (Fig. 1A-B), comprising: 
an elongate flexible shaft 24 (Fig. 2A-D) having at least one joint 12 (Fig. 2A-D, [0048]) built into the elongate flexible shaft 24 (Fig. 2A-D), the at least one joint 12 comprised of at least one notch 50 (Fig. 2A-D) each having a contact-aided compliant notch topology (In the specification, [0082] and Fig. 3 define the cutouts of the elongate flexible shaft the contact-aided compliant notch topology. Swaney discloses the cutouts 50 of Fig. 2A-D that appear similar to the cutouts as defined in the specification) configured to cause the at least one notch (cutout 50, Fig. 2A-D), upon bending, to 
mechanically interfere with itself and self-reinforce prior to being fully bent resulting in an increase in stiffness of the at least one notch prior to being fully bent to prevent bucking and plastic deformation of the elongate flexible shaft assembly 24 ([0048]-[0050], Fig. 2A-D), and 
assume a predetermined and designed bending shape of the at least one joint 12 and hence the elongate flexible shaft assembly 10 ([0052]).
Re. claim 21, Swaney further discloses wherein the proximal end section of the flexible elongate shaft assembly 10 is operably connected to a clinician operated handle (the proximal end of 22, Fig. 1A-B), and 
wherein the distal end section of the elongate shaft assembly is operably connected to a surgical tool 30 (end effector Fig. 1A-B, [0043]), including a first cable 40 (Fig. 1A-B, [0044]) connected to a most distal joint (the most distal joint of 12) adjacent to the surgical tool 30 and connected to the clinician operated handle and all intervening joints between the most distal joint and the clinician operated handle with the connection between the first cable and the clinician operated handle configured to allow a clinician to activate the first cable to induce bending of the flexible elongate shaft assembly to a degree determined by the clinician (Fig. 1B, [0044]) and including a cable 32 connected between the surgical tool and the clinician operated handle to allow the clinician to operate the surgical tool ([0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Swaney in view of Slater, US5507297A, herein “Slater”.
Re. claim 30, Swaney is silent about wherein the handle is comprised of three assemblies, where a first assembly rigidly holds the elongate shaft and is connected to a second assembly by a first pin joint and the activation of the first cable to induce bending is achieved by pivoting the second assembly with respect to the first assembly about the first pin 
However, Slater discloses a similar device having a handle 740 (Fig. 7) to be used with actuation cables (660, Fig. 7)) including three assemblies, wherein the first assembly (Capture 1 below) is the handle portion that connects and holds the elongate shaft 22, the second assembly (Capture 1 below) and the third assembly (Capture 1 below), wherein the first assembly is connected to the second assembly via a first pin joint 678 (Capture 1) and the third assembly connected to the second assembly via a second pin joint (Fig. 7 and Capture 1, the second pin joint of Fig. 7 is equivalent to the pin joint 876 of Fig. 8a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swaney to include the three assemblies of the handle 740 as taught and suggested by Slater since the modification would have yielded predictable results, namely, a manner of controlling the end effector. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image1.png
    667
    833
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-20, and 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 2, the prior arts fail to disclose, teach, or suggest the flexible elongate shaft assembly as claimed including the combination of an elongate flexible shaft having a joint built into the elongate flexible shaft, wherein the joint comprises a notch having a contact-aided compliant notch topology and wherein the elongate flexible shaft assembly is an elongated tube having a longitudinal axis, and wherein the contact-aided compliant notch topology comprises a 
Re. claim 13, the prior arts fail to disclose, teach, or suggest the flexible elongate shaft assembly as claimed including the combination of an elongate flexible shaft having a joint built into the elongate flexible shaft, wherein the joint comprises a notch having a contact-aided compliant notch topology and wherein the elongate flexible shaft assembly is an elongated tube having a longitudinal axis, and wherein the contact-aided compliant notch topology comprises a generally transverse notch extending from a first side of the elongated tube towards an opposed second side of the elongated tube and terminating at a predetermined termination position adjacent to, and spaced from, the second side of the elongated tube, the transverse notch dividing the elongated tube into a proximal tube section located on one side of the transverse notch and a distal tube section located on the other side of the transverse notch and being .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771